Title: Timothy Banger to Thomas Jefferson, 26 September 1816
From: Banger, Timothy
To: Jefferson, Thomas


          
            
              Sir,
              Phila Sepr 26. 1816
            
            Duty required me to write the enclosed for the Commissary General, but gratitude compels me not to lose the present favourable opportunity of thanking you for your kindness to me, when I arrived in this Country in the year 1793. The temporary employment you was so good as to give me, on the application of my good friend the late Doctor Rush, laid the foundation for my continued employment to this day, and under the blessings of Providence, I have done well. The freedom I have taken you will no doubt excuse; & believe me,
			 when with sincere wishes for your health & happiness, I subscribe myself
            
              Your faithful friend & obliged Servant
              Timothy Banger
            
          
          
            It would afford me great pleasure, if I could be useful to you in this place, in any way.
          
        